Case 6:18-cv-00444-JDK-KNM Document 31 Filed 03/20/19 Page 1 of 2 PageID #: 186



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


    MODERN FONT APPLICATIONS
    LLC

         Plaintiff,                                       CASE NO. 6:18-cv-444
                                                        JURY TRIAL REQUESTED
    v.

    BJ’S RESTAURANTS, INC.,

         Defendant.


              STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

          The Parties, pursuant to Federal Rules of Civil Procedure 41(a)(2) and (c), hereby move

   for an order dismissing all claims and counterclaims in this action WITH PREJUDICE, with

   each party to bear its own costs, expenses and attorneys’ fees.



   Dated: March 20, 2019                              Respectfully submitted,

                                                      /s/ Perry Clegg
                                                      Perry Clegg (USB 7831)
                                                      pclegg@kunzlerlaw.com
                                                      KUNZLER, PC
                                                      50 W. Broadway, Suite 1000
                                                      Salt Lake City, UT 84101
                                                      (801) 994-4646 (t)
                                                      (801) 531-1929 (f)

                                                      ATTORNEY FOR PLAINTIFF MODERN
                                                      FONT APPLICATIONS LLC
Case 6:18-cv-00444-JDK-KNM Document 31 Filed 03/20/19 Page 2 of 2 PageID #: 187



                                                     /s/ Darin Klemchuk
                                                     Darin Klemchuk (Lead Counsel)
                                                     Texas Bar No. 24002418
                                                     darin.klemchuk@klemchuk.com
                                                     Kirby Drake
                                                     Texas Bar No. 24036502
                                                     kirby.drake@klemchuk.com
                                                     KLEMCHUK LLP
                                                     8150 N. Central Expressway
                                                     10th Floor
                                                     Dallas, Texas 75206
                                                     Tel: 214-367-6000
                                                     Fax: 214-367-6001

                                                     ATTORNEYS FOR DEFENDANT
                                                     BJ’S RESTAURANTS, INC.

                                CERTIFICATE OF SERVICE

        I hereby certify that on March 20, 2019, I electronically filed the above document(s) with

 the Clerk of Court using CM/ECF which will send electronic notification of such filing(s) to all

 registered counsel.



                                             /s/ Darin Klemchuk
                                             Darin Klemchuk




                                                                                           Page 2
